Citation Nr: 1639253	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-06 04A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for purposes of receipt of VA death benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to October 1945.  He died in June 1995.  The appellant alleges that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1963 and divorced in August 1973.

2.  The Veteran subsequently married O.A. in March 1974 and remained married to her until his death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for death benefits purposes are not met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.1000 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In order to succeed in establishing status as a claimant for the purposes of entitlement to VA death benefits, the evidence must show that the appellant was the Veteran's surviving spouse under the controlling regulations.  For VA benefits purposes, a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j).  38 C.F.R. § 3.50(a).  In turn, under 38 C.F.R. § 3.1(j) marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  Similarly, a surviving spouse is generally defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the Veteran at the time of his death.  38 C.F.R. § 3.50(b).  

In this case, the evidence shows that the appellant and the Veteran were married in April 1963.  However, a subsequent August 1973 divorce degree clearly shows that the couple divorced.  Additionally, a March 1974 marriage certificate clearly shows that the Veteran remarried O.A. and remained married to her until his death in June 1995.  Consequently, although the appellant and the Veteran were married for approximately 11 years, she was not the Veteran's spouse at the time of his death.  Accordingly, there is no basis for finding that she is the "surviving spouse" of the Veteran under the controlling regulations.  38 C.F.R. § 3.50(b).  

The Board sympathizes with the appellant's situation, as it is clear that she and the Veteran were married for a significant time.  However, the Board must follow the controlling regulations.  Because the evidence clearly shows that the appellant and the Veteran were divorced and also clearly shows that he remarried and that this subsequent wife remained his spouse at the time of his death, the Board does not have a basis for granting the appellant recognition as the surviving spouse.  Accordingly, the appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  The Board also notes that while technically this claim is contested (as a surviving spouse has already been recognized by VA), the recognized surviving spouse was not prejudiced by any failure to follow regulations pertaining to such claims as the instant claim is being denied, leaving her recognition by VA unaffected.  

The Board notes that the appellant has been notified of the basis of the decision and the controlling regulations and has been given a meaningful opportunity to submit evidence and present argument.  Consequently, she has been provided sufficient due process and the Board will proceed to issue its decision.

ORDER

Recognition of the appellant as the surviving spouse of the Veteran for purposes of receipt of VA death benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


